J-A17004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CASSANDRA GOOD                             :
                                               :
                       Appellant               :   No. 229 WDA 2017

            Appeal from the Judgment of Sentence January 9, 2017
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0011540-2016


BEFORE: OTT, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                               FILED OCTOBER 31, 2018

        Cassandra Good appeals from the judgment of sentence imposed

January 9, 2017, in the Allegheny County Court of Common Pleas. The trial

court sentenced Good to an aggregate term of two years’ probation, following

her non-jury conviction of persons not to possess firearms (two counts), and

possession of an electronic incapacitation device.1 On appeal, she argues:

(1) the trial court erred in admitting evidence seized during an unauthorized

warrantless search; (2) her convictions were against the weight of the

evidence; and (3) the trial court improperly denied her petition to have

counsel present during her presentence interview. For the reasons below, we

affirm.

____________________________________________


1   See 18 Pa.C.S. §§ 6105(a)(1) and 908.1(c).
J-A17004-18



        The relevant facts, as developed during the suppression hearing, are as

follows. On August 6, 2015, at approximately 6:40 p.m., Allegheny County

Detective Stephen Hitchings, along with at least nine other city and county

officers and state parole agents, arrived at 2927 Shadeland Avenue in

Pittsburgh to serve an arrest warrant on Joshua Strayhorn for the crime of

unauthorized use of a vehicle. See N.T., 5/16/2016, at 29, 44. Strayhorn

was also a suspect in a homicide investigation. See id. at 44. Although he

did not live at the Shadeland Avenue address, Strayhorn’s ankle monitor

placed him in the area,2 and undercover officers verified he entered the

residence on the night in question. See id. at 49.

        Detective Hitchings approached the door with “at least” one other

officer. See id. at 49. The testimony is unclear where the remaining city and

county officers were located, although at least one, County Detective Michael

Caruso, testified he was positioned “on the side of the house.” Id. at 23. See

also id. at 48 (Detective Hitchings testifying “[t]here were a lot” of police

officers with him when he executed the arrest warrant). Detective Hitchings

testified he knocked on the door, which was answered by Good, and she

“invited [them] into the house.” Id. at 50.      He explained:

        [Good] was informed we had a warrant for Joshua Stayhorn. She
        indicated he was in the residence, and while I was speaking with
        her[,] he appeared from the kitchen area, and he was taken into
        custody.

____________________________________________


2   Strayhorn was on state parole at the time. See N.T., 5/16/2016, at 49.


                                           -2-
J-A17004-18



Id. at 46. Strayhorn was immediately removed from the home. See id. at

51. Detective Hitchings observed two young men sitting in the living room.

He then asked Good “if anyone else was in the residence, and at that time she

granted us permission to look in the residence for any other people.” Id. at

46. He described his interaction with Good as follows:

      It was cordial. I explained everything to her. She had very few
      questions, and she was very agreeable with what I requested.

Id. at 47.   Detective Hitchings testified that when he asked to search the

residence he was not “looking for anything,” but rather, claimed it was “a

matter of officer safety.” Id. at 51. He explained:

      I didn’t want to leave the residence and get shot at by people from
      the second floor window, and we were concerned about that
      because of the people associated with that neighborhood.

Id. at 52-53. See also id. at 81 (Pittsburgh Police Officer Paul Abel testifying

that the neighborhood is a “high crime area … known for open drug use and

open drug dealing, as well as violent crimes involving the use of firearms and

homicides.”).

      At that time, multiple officers began to search the residence. Pittsburgh

Police Officer Joseph Barna proceeded to the basement, where he observed

co-defendant Derrick Thompson sitting in a DJ booth. On the table in front of

Thompson was a firearm and marijuana. See id. at 69-70, 74. Officer Barna

then detained Thompson and took him upstairs.         As he was doing so, he

observed “a [firearm] magazine protruding from an open void in the rafters

and the roof.” Id. at 71. He reported what he observed to Pittsburgh Police



                                     -3-
J-A17004-18



Officer Paul Abel, who then obtained a search warrant.     See id. at 82-83.

Officer Abel testified he observed bricks of heroin in the ceiling next to the

firearm. See id. at 82.

      While Officer Barna searched the basement, County Detective Michael

Caruso, along with another detective, accompanied Good up to her bedroom

on the second floor of the residence so they could speak in private. See id.

at 24, 27.    Detective Caruso “advised [Good they] were looking for Mr.

Stayhorn regarding a homicide, and [] specifically were looking for a .40-

caliber handgun and/or live rounds.” Id. at 25. They provided her with a

consent to search form, on which they wrote down “exactly what [they] were

looking for,” which she then signed. Id. In the meantime, Detective Hitchings

had been searching the second floor for individuals, when he encountered a

locked door leading to the third floor. He asked Good for the key, which she

provided. In the room on the third floor, the detective observed cocaine in

plain view.   See id. at 54-55.   Upon execution of the search warrant, the

officers recovered the aforementioned firearms, a large quantity of heroin in

the basement and third floor bedroom, drug paraphernalia and a stun gun in

the basement, and nearly $7,500 in cash from Good’s bedroom. Additionally,

a small amount of marijuana was found in Good’s purse. See N.T., 9/28-

9/30/2016, at 119-127, 163-165, 181, 184.

      Good was subsequently arrested and charged with persons not to

possess firearms (two counts), possession of an electronic incapacitation

device, criminal conspiracy, possession with intent to deliver controlled

                                    -4-
J-A17004-18



substances, possession of controlled substances, possession of a small

amount of marijuana, and possession of drug paraphernalia.3 Thompson, who

was sitting in the DJ booth, and Reginald Good, Good’s son who lived in the

third floor bedroom, were also arrested and charged with similar offenses. In

May of 2016, Good filed an omnibus pretrial motion, followed by an amended

motion, seeking, inter alia, suppression of the physical evidence recovered

from her home. A suppression hearing was held on May 16, 2016. The trial

court denied the motion on September 28, 2016.        The gun charges were

severed from the drug and conspiracy charges, and given a new docket

number. Thereafter, the drug and conspiracy charges proceeded to a jury

trial at Docket No. 15857-2015. On October 3, 2016, the jury acquitted Good

of all offenses, except for possession of a small amount of marijuana. That

same day, the trial court considered the gun charges at Docket No. 11540-

2016, and found Good guilty of two counts of persons not to possess a firearm

and one count of possession of an electronic incapacitation device.

       On December 21, 2016, Good’s attorney filed a petition seeking

permission to attend her presentence investigation interview (“PSI”).    The

court denied the petition by order dated December 29, 2016. Thereafter, on

January 9, 2017, Good was sentenced to concurrent terms of two years’

probation on the firearms charges, a concurrent term of nine months’

____________________________________________


3See 18 Pa.C.S. §§ 6105(a)(1), 908.1(c), and 903, and 35 P.S. §§ 780-
113(a)(30), (a)(16), (a)(31) and (a)(32).



                                           -5-
J-A17004-18



probation for possessing a stun gun, and a concurrent term of 30 days’

probation for possession of a small amount of marijuana.4

       On February 1, 2017, Good filed a timely notice of appeal at Docket No.

11540-2016 (the gun charges). On March 24, 2017, the trial court directed

her to file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).       Good complied with the court’s directive, and filed a

concise statement on April 11, 2017, listing both docket numbers on the

document.5      The court then filed a Pa.R.A.P. 1925(a) opinion on June 21,

2017. Thereafter, on July 28, 2017, Good filed an amended notice of appeal

in the trial court, listing both Docket Nos. 11540-2016 and 15857-2015.

       Before we consider the substantive issues on appeal, we must first

address Good’s amended notice of appeal. It is well-settled that, when no

timely post-sentence motion is filed, a notice of appeal in a criminal case must

be filed within 30 days of the imposition of sentence.       See Pa.R.Crim.P.

____________________________________________


4 On April 25, 2017, the trial court entered a “Corrected Order of Sentence”
at Docket No. 15857-2015. Because, as discussed below, that conviction is
not before us, we need not determine whether the trial court had jurisdiction
to modify or correct the sentence more than 30 days after it was imposed.
See Commonwealth v. Walters, 814 A.2d 253, 256 (Pa. Super. 2002)
(stating that “where [a] mistake is patent and obvious” trial courts have the
power to correct or alter a criminal sentence “even though the 30-day appeal
period has expired”), appeal denied, 831 A.2d 599 (Pa. 2003).

5 We note Good filed an amended concise statement on July 21, 2017, after
the trial court filed its opinion. The only change we can identify in the
amended statement is that it lists only Docket No. 11540-2016.




                                           -6-
J-A17004-18



720(a)(3). Here, Good filed a timely notice of appeal on February 1, 2017,

but listed only Docket No. 11540-2016, which disposed of the gun charges.

Apparently realizing her mistake, Good filed an amended notice of appeal on

July 28, 2017, listing both criminal Docket Nos. 11540-2016 and 15857-2015,

which disposed of the drug charges. She did so, however, without leave of

court.     Therefore, Good failed to file a timely notice of appeal from her

conviction of possession of a small amount of marijuana at Docket No. 15857-

2015. Accordingly, our disposition applies only to the charges at Docket No.

11540-2016.6

         In her first issue on appeal, Good contends the trial court erred in

admitting evidence seized during an unauthorized search of her residence.

See Good’s Brief at 18-29. When considering a trial court’s order denying a

motion to suppress evidence, our standard of review is as follows:

                Our standard of review in addressing a challenge to the
         denial of a suppression motion is limited to determining whether
         the suppression court’s factual findings are supported by the
         record and whether the legal conclusions drawn from those facts
         are correct. Because the Commonwealth prevailed before the
         suppression court, we may consider only the evidence of the
         Commonwealth and so much of the evidence for the defense as
         remains uncontradicted when read in the context of the record as
         a whole. Where the suppression court’s factual findings are
         supported by the record, we are bound by these findings and may
         reverse only if the court’s legal conclusions are erroneous. The
         suppression court’s legal conclusions are not binding on an
         appellate court, whose duty it is to determine if the suppression

____________________________________________


6 Significantly, Good lists only Docket No. 11540-2016 on her appellate brief
to this Court.


                                           -7-
J-A17004-18


       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to our plenary review.

       Moreover, appellate courts are limited to reviewing only the
       evidence presented at the suppression hearing when examining a
       ruling on a pre-trial motion to suppress.

Commonwealth v. Freeman, 150 A.3d 32, 34–35 (Pa. Super. 2016)

(quotation omitted), appeal denied, 169 A.3d 524 (Pa. 2017).

       Preliminarily, we note that at the conclusion of the suppression hearing,

the court did not enter “on the record a statement of findings of fact and

conclusions of law” as required by Pennsylvania Rule of Criminal Procedure

581(I). In such a case, we “are constrained to focus our review” on the trial

court’s Pa.R.A.P. 1925(a) opinion. Commonwealth v. Reppert, 814 A.2dd

1196, 1200 (Pa. Super. 2002) (en banc).          See also Commonwealth v.

Millner, 888 A.2d 680, 685 (Pa. 2005) (“When the suppression court’s specific

factual findings are unannounced, … the appellate court should consider only

the evidence of the prevailing suppression party (here, [the Commonwealth])

and the evidence of the other party (here, [Good]) that, when read in the

context of the entire record, remains uncontradicted.”).7

       In the present case, the court addressed its suppression ruling in its

Pa.R.A.P. 1925(b) opinion as follows:

              Consent is an intentional relinquishment of a “known
       right[.]” Commonwealth v. Gibson, 638 A.2d 203, 207 (Pa.,
       1994). Thus, the subject of the search must be shown to have
____________________________________________


7 We emphasize to the trial court that the proper, and better, practice is to
enter specific findings of fact and conclusions of law when announcing the
denial of a suppression motion, particularly where, as here, the decision
hinges on a close credibility determination. See Pa.R.Crim.P. 581(I).

                                           -8-
J-A17004-18


      made      some     affirmative     action     in    giving   consent.
      Commonwealth v. Cleckley, 738 A.2d 427 (Pa. 1999). Here
      the testimony clearly showed that [Good] was asked if the police
      could go through her home, and she approved without objection.
      The police conducted a protective sweep because of the size of
      [Good’s] home and the number of males who were seen near the
      target of the arrest warrant. The Supreme Court has upheld the
      search as a permissible “protective sweep” incident to the arrest
      of persons in the house. Commonwealth v. Waltson, 724 A.2d
      289 (P[a]. 1998). While defense counsel argues that there are no
      circumstance[s] that warrant the protective search, the evidence
      showed that the suspect came from a different part of the home,
      a large number of officers were[] in the home to arrest someone
      wanted for [h]omicide and an unknown number of males were
      scattered throughout the house.             Co[-]defendant, Derrick
      Thompson was found in the basement in close proximity to a
      firearm, later identified as a loaded 9mm Beretta. It was only
      after contraband was observed in plain view and the house was
      secured that Officer Able obtained a search warrant. Furthermore,
      as pertaining to [Good’s] argument that the Commonwealth fails
      to, “assert any other warrant exception to permit the search,” …
      [t]estimony by Agent Barna was that the contraband [was] in
      plain view. Under the 4th Amendment police may seize evidence
      without a warrant if it is in plain view, its incriminatory character
      is immediately apparent, and the officer is lawfully in the place
      where the seizure was made. Horton v California, 496 US 128
      (1190); Commonwealth v Arnold, 932 A.2d 143 (Pa. Super,
      2007), US v Davis, 690 F.3d 226 (4th Cir., 2012). The officers
      in the case at bar took the extra precaution of getting a search
      warrant for the evidence they found in plain sight. For these
      reasons, the evidence was lawfully obtained.

Trial Court Opinion, 6/22/2017, at 4-5 (record citations omitted).

      The trial court provided several reasons for denying Good’s motion to

suppress: (1) the officers conducted a “protective sweep” of the premises;

(2) Good voluntarily consented to the search; and (3) the firearms recovered

from the basement were in plain view. We will consider these contentions

seriatim.



                                      -9-
J-A17004-18



       “A ‘protective sweep’ is a quick and limited search of premises, incident

to an arrest and conducted to protect the safety of police officers or others[,]”

which is “narrowly confined to a cursory visual inspection of those places in

which a person might be hiding.”           Maryland v. Buie, 494 U.S. 325, 327

(1990).     See Commonwealth v. Taylor, 771 A.2d 1261 (Pa. 2001)

(approving of protective sweep under Buie),8 cert. denied, 534 U.S. 994

(2001). This Court has interpreted Buie as approving two levels of protection:

       Pursuant to the first level of a protective sweep, without a showing
       of even reasonable suspicion, police officers may make cursory
       visual inspections of spaces immediately adjacent to the arrest
       scene, which could conceal an assailant. The scope of the second
       level permits a search for attackers further away from the place
       of arrest, provided that the officer who conducted the sweep can
       articulate specific facts to justify a reasonable fear for the safety
       of himself and others.

Commonwealth v. Potts, 73 A.3d 1275, 1281–1282 (Pa. Super. 2013)

(quotation omitted), appeal denied, 83 A.3d 415 (Pa. 2013).

       Here, the drugs and firearms were observed when officers searched the

basement and a locked third floor bedroom. Detective Hitchings testified that

immediately after he informed Good he had an arrest warrant for Strayhorn,

Strayhorn “appeared from the kitchen area, and he was taken into custody.”

N.T., 5/16/2016, at 46. Therefore, the kitchen area, and at most the first
____________________________________________


8 Although Taylor was a plurality decision, both the opinion announcing the
judgment of the court (“OJAC”) and the concurring and dissenting opinion
applied the two levels of protection announced in Buie, albeit to different
results. See Taylor, supra, 771 A.2d at 1273 (OAJC by Newman J. finding
protective sweep of basement valid), and at 1274-1275 (concurring and
dissenting opinion by Nigro, J. finding Commonwealth “failed to present
specific and articulable facts necessary to justify a protective sweep”).

                                          - 10 -
J-A17004-18



floor, were spaces “immediately adjacent to the arrest scene” where the police

could have conducted a “protective sweep” without any showing of reasonable

fear for their safety. Potts, supra, 73 A.3d at 1282. However, the areas

searched in Good’s home were significantly “further away from the place of

arrest,” and our review of the record reveals Detective Hitchings did not

“articulate specific facts to justify a reasonable fear for the safety of himself

and others.” Id. Although Strayhorn was a suspect in a homicide, Detective

Hitchings provided no basis to suspect that the murder weapon would be in

Good’s home. Rather, he claimed the search was conducted “for [officer]

safety.” N.T., 5/16/2016, at 52. He explained: “I didn’t want to leave the

residence and get shot at by people from the second floor window, and we

were concerned about that because of the people associated with that

neighborhood.” Id. at 52-53. The detective did not, however, provide any

specific facts to justify his suspicion that he and the numerous other officers

at the scene might be “shot at” when leaving the residence. Id.

      Furthermore, the evidence cited by the trial court to justify a second

level protective search is also insufficient. The court noted first the protective

sweep was conducted because of “the size of [Good’s] home and the number

of males who were seen near the target of the arrest warrant.” Trial Court

Opinion, 6/22/2017, at 4. Next, the trial court emphasized that “the suspect

came from a different part of the home, a large number of officers were[] in

the home to arrest someone wanted for a [h]omicide and an unknown number

of males were scattered throughout the house.” Id. at 5. However, these

                                      - 11 -
J-A17004-18



factual findings by the trial court are not supported by the record. Our review

of the transcript from the suppression hearing reveals no testimony regarding

the size of Good’s home, nor any indication that there might have been males

“scattered throughout the house.” Id. Detective Hitchings testified that while

he was speaking to Good, Strayhorn appeared from the kitchen area, and that

he observed two young men sitting in the living room. At most, this testimony

would have supported a “protective sweep” of the first floor. Without any

specific facts to substantiate a reasonable fear for the officers’ safety, we find

the extended search of the basement and third floor was not justifiable as a

“protective sweep.”9

       The trial court also found, however, Good voluntarily consented to the

search of her home.         It is well-established that a warrantless search is

“constitutionally impermissible, unless an established exception applies.”

Commonwealth v. Strickler, 757 A.2d 884, 888 (Pa. 2000).              “One such

exception is consent, voluntarily given.”          Id.   When considering the

voluntariness of a consent to search, the burden is on the Commonwealth to

establish “that a consent is the product of an essentially free and

unconstrained choice—not the result of duress or coercion, express or implied,

or a will overborne—under the totality of the circumstances.” Id. at 901.

____________________________________________


9 We note the Commonwealth does not even attempt to argue the officers’
search of Good’s residence constituted a permissible “protective sweep” in its
appellee brief. Rather, it focuses on the court’s determination that Good
voluntarily consented to the search. See Commonwealth’s Brief at 18-23.


                                          - 12 -
J-A17004-18


        “The standard for measuring the scope of a person’s consent is
       based on an objective evaluation of what a reasonable person
       would have understood by the exchange between the officer and
       the person who gave the consent.” Commonwealth v.
       Reid, 571 Pa. 1, 811 A.2d 530, 549 (2002). Such evaluation
       includes an objective examination of “the maturity, sophistication
       and       mental      or     emotional        state      of     the
       defendant....” Strickler, 757 A.2d at 901. Gauging the scope of
       a defendant’s consent is an inherent and necessary part of the
       process of determining, on the totality of the circumstances
       presented, whether the consent is objectively valid, or instead the
       product           of         coercion,           deceit,          or
       misrepresentation. See Commonwealth v. Cleckley, 558 Pa.
       517, 738 A.2d 427, 433 (1999) (“one’s knowledge of his or her
       right to refuse consent remains a factor in determining the validity
       of consent ...” and whether the consent was the “result of duress
       or coercion.”).

Commonwealth v. Smith, 77 A.3d 562, 573 (Pa. 2013).10

____________________________________________


10The following non-exclusive list of factors may be relevant in determining
the legality of a consensual search:

       (1) the presence or absence of police excesses;

       (2) physical      contact    or   police    direction   of   the   subject’s
       movements;

       (3) the demeanor of the police officer;

       (4) the location of the encounter;

       (5) the manner of expression used by the officer in addressing the
       subject;

       (6) the content of the interrogatories or statements;

       (7) whether the subject was told that he or she was free to leave;
       and

       (8) the maturity, sophistication and mental or emotional state of
       the defendant (including age, intelligence and capacity to exercise
       free will).



                                          - 13 -
J-A17004-18



        In the present case, Good argues “any alleged consent [she gave to

Detective Hitchings] was involuntary, given that about two-dozen, armed,

uniformed officers were surrounding her home, demanding to enter … [and]

no evidence indicates she signed a permission to search form.”11 Good’s Brief

at 24. For support, she relies upon an unpublished memorandum decision of

this Court. See Commonwealth v. Collier, 100 A.3d 314 (Pa. Super. 2014)

(unpublished memorandum).

        First, we agree with the Commonwealth’s assertion that Good’s

description of “two-dozen, armed, uniformed officers”12 demanding to enter

her home is not supported by the testimony presented during the suppression

hearing.     See Commonwealth’s Brief at 19.       Although Detective Hitchings

testified there were “a lot” of officers on the scene, none of the witnesses at

the suppression hearing, including Good herself, estimated the number of law

enforcement officers to be anywhere near 24. See N.T., 5/16/2016, at 29,

____________________________________________


Commonwealth v. LaMonte, 859 A.2d 495, 500 (2004), citing Strickler,
supra, 757 A.2d at 897-898, 901.

11 In its opinion, the trial court did not rely upon the written consent form to
evaluate the legality of the search. Indeed, the weapons recovered from the
basement were observed by Officer Barna while he searched the basement for
other persons based upon Good’s verbal consent. Nevertheless, we note that
contrary to Good’s contention, a copy of the written consent form was
introduced into evidence during the suppression hearing.              See N.T.,
5/16/2016, at 26.

12   Good’s Brief at 24.




                                          - 14 -
J-A17004-18



62, and 93.13 Furthermore, it is unclear from the testimony where the officers

were positioned when Detective Hitchings requested Good’s consent to search

the home. However, at least two officers indicated they were not at the front

door at that time. See id. at 23 (Detective Caruso was positioned “on the

side of the house”); 81 (Officer Paul Abel entered the residence after Officer

Barna observed a firearm in the basement).

       Second, with regard to the verbal consent to search, Detective Hitchings

testified when Strayhorn was taken into custody, he observed two young men

sitting in the living room, so he “asked [Good] if anyone else was in the

residence, and at that time she granted us permission to look in the residence

for any other people.” Id. at 46. When asked to describe his interaction with

Good, Detective Hitchings stated:

       It was cordial. I explained everything to her. She had very few
       questions, and she was very agreeable with what I requested.

Id. at 47.      He later explained:            “She was cordial and respectful and

understanding, and she allowed us to continue to search the residence for

other people.” Id. at 54. Although, as noted above, the court did not set

forth specific credibility determinations, it is evident the court found the

testimony of Detective Hitchings credible because the court concluded Good

“was asked if police could go through her home, and she approved without
____________________________________________


13 Even though at trial Detective Hitchings estimated there were “probably 20,
25 police” with him on the night in question, our review of a suppression ruling
is limited to the evidence presented during the suppression hearing. N.T.,
9/28-30/2016, at 62. See also Freeman, supra.


                                          - 15 -
J-A17004-18



objection.” Trial Court Opinion, 6/22/2017, at 4. Good, herself, testified the

detective never asked for her consent to search, but rather, after the officer

took Strayhorn out, “[a]ll of them” entered her home and began to look

around. N.T., 5/16/2016, at 93. By concluding Good verbally consented to

the search, the court necessarily credited Detective Hitchings’ testimony.

Based upon our standard of review, we are bound by this factual finding. See

Freeman, supra.

       We also note Good’s reliance on Collier, supra, is misplaced.

Unpublished memorandum decisions of this Court have no precedential

value.14   See Commonwealth v. Phinn, 761 A.2d 176, 179 (Pa. Super.

2000), appeal denied, 785 A.2d 89 (Pa. 2001).              Furthermore, the

circumstances in the present case are not similar to those presented in

Collier. Here, immediately after Stayhorn was taken into custody, Detective

Hitchings asked Good if the officers could search her home for other persons,

and she agreed. There was no delay, and the officers did not begin to search

until after she consented. Moreover, the only evidence of coercion was Good’s

own testimony, which the trial court discredited.

       Good also asserts, “assuming arguendo [she] gave consent to search

part of this house, she did not give consent to search the basement, which …

____________________________________________


14 Moreover, an appellant’s citation to a memorandum decision of this Court
is prohibited “pursuant to this Court’s Internal Operating Procedure § 65.37
(“Unpublished Memoranda Decisions).” Commonwealth v. Olson, 179 A3d
1134, 1138 (Pa. Super. 2018), appeal granted, 2018 WL 3752302 (Pa. August
7, 2018).

                                          - 16 -
J-A17004-18



was essentially an independent part of the house[.]” Good’s Brief at 27. She

claims she “never used the basement, entered the basement, stored her

possessions in the basement, or had any other connection to this subterranean

room.” Id.

        We agree with the Commonwealth’s contention that this claim is waived

because it was never raised during the suppression hearing.                    See

Commonwealth’s Brief at 23.            Furthermore, although Good testified that,

because of two hip replacements, she only descends to the first floor “once a

day” and does not “do the attic or the cellar[,]” 15 there was no testimony the

basement was separate from the main house, which would have raised a

question as to whether she had authority to consent to a search thereof. See

Commonwealth v. Strader, 931 A.2d 630, 634 (Pa. 2007) (“A third party

with apparent authority over the area to be searched may provide police with

consent to search.”).         Contrary to Good’s argument, the fact that the

basement included a DJ booth did not mean Good had no authority over the

room.

        Accordingly, because the trial court’s determination that Good provided

verbal consent to Detective Hitchings to search her home for other persons is

supported by the record, Good is entitled to no relief on her first claim.16

____________________________________________


15   N.T., 5/16/2016, at 94.

16 We note Good does not dispute the fact that the firearms at issue were
discovered in plain view during the initial search for persons. Therefore, we



                                          - 17 -
J-A17004-18



       Next, Good argues the verdict was against the weight of the evidence.

Specifically, she asserts the Commonwealth failed to establish she had

“constructive possession” of the firearms and stun gun recovered from the

basement of the home. Good’s Brief at 30. She insists: (1) there was no

evidence she knew the weapons were in the house, and no fingerprints or DNA

was recovered from the weapons; (2) there were “numerous individuals found

in the searched home and several individuals lived there[;]” (3) one firearm

and the stun gun were observed in the DJ booth “directly next to” co-

defendant Derrick Thompson, who was arrested and convicted of possessing

the same contraband; and (4) the testimony, medical records, and

photographic evidence “overwhelmingly showed [Good] lacked physical

access to the seized items.” Id. at 30-32.

       Our review of a weight of the evidence claim is well-established: 17

       The weight of the evidence is a matter exclusively for the finder
       of fact, who is free to believe all, part, or none of the evidence

____________________________________________


need not consider the validity of the written consent form or the execution of
the subsequently obtained search warrant.

17 We disagree with the Commonwealth’s assertion that Good’s weight claim
is waived. See Commonwealth’s Brief at 24. Pursuant to Pennsylvania Rule
of Criminal Procedure 607(A), a weight of the evidence claim must be first
raised before the trial court either “(1) orally, on the record, at any time before
sentencing; (2) by written motion at any time before sentencing; or (3) in a
post-sentence motion.”        Pa.R.Crim.P. 607(A)(1)-(3).        A review of the
transcript from the sentencing hearing reveals Good’s counsel challenged the
weight of the evidence orally on-the-record before sentencing. See N.T.,
1/9/2017, at 2-5. Accordingly, we find her issue preserved for appellate
review.


                                          - 18 -
J-A17004-18


      and to determine the credibility of the witnesses. A new trial is
      not warranted because of “a mere conflict in the testimony” and
      must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them equal
      weight with all the facts is to deny justice. On appeal, our purview
      is extremely limited and is confined to whether the trial court
      abused its discretion in finding that the jury verdict did not shock
      one’s conscience. Thus, appellate review of a weight claim
      consists of a review of the trial court’s exercise of discretion, not
      a review of the underlying question of whether the verdict is
      against the weight of the evidence. An appellate court may not
      reverse a verdict unless it is so contrary to the evidence as to
      shock one’s sense of justice.

Commonwealth v. Rosser, 135 A.3d 1077, 1090 (Pa. Super. 2016) (en

banc), quoting Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super.

2015), appeal denied, 125 A.3d 1196 (Pa. 2015) (citations omitted).

      The trial court addressed Good’s weight claim as follows:

      [Good] bases her claim entirely on her medical condition.
      However, regardless of [her] poor health, credible testimony
      showed [Good] easily moved between floors, contrary to the
      testimony of her good friend [], … and [herself]. Furthermore,
      [Good’s] medical records do not say she is incapable of walking
      steps. [Good] also testified that she is capable of walking up the
      steps to the second floor, and she told the people in her house she
      didn’t want them bringing guns and drugs into her home.
      However, earlier she claim[ed] she didn’t ever see guns in her
      house. Her own testimony is contradictory in that she never saw
      a firearm in her home, yet she told her sons, grandchildren and
      visitors not to bring guns into her home. Thus, while she may not
      have personally handled the guns[,] the finder of fact found
      beyond a reasonable doubt she controlled the weapons found in
      her house and had knowledge of them.

            It was [Good’s] home. [Good] had the ability to control the
      firearm in question.

Trial Court Opinion, 6/22/2017, at 7 (record citations omitted).



                                     - 19 -
J-A17004-18



         We find no abuse of discretion on the part of the trial court in denying

Good’s weight of the evidence claim. While Good painted herself as an elderly,

decrepit woman, the court had the opportunity to observe Good testify, and

evaluate her claim that she never entered the basement of her home and,

therefore, would have been unaware of any firearms stored therein. The court

simply did not find Good’s testimony credible. Indeed, although Good claimed

she came downstairs only once a day, Detective Hitchings testified he could

not recall Good having any “difficulty moving around” on the day in question,

and that she followed the officers up to the second floor. N.T., 9/28-30/2016,

at 63. Moreover, Officer Barna stated he saw Good on the second floor porch

before she answered the door on the first floor “[a]pproximately a minute”

later.    Id. at 142.    Accordingly, the testimony concerning Good’s physical

ability to move between floors was conflicting, and a matter for the fact finder

(here, the trial court) to resolve. Under the facts of this case, we cannot say

the trial court abused its discretion in concluding the verdict was not against

the weight of the evidence.18 Accordingly, her second claim fails.



____________________________________________


18 We note the unique context of Good’s weight claim in the present case,
where a jury acquitted her of drug crimes but the court convicted her of the
weapons crimes, and where some of the drugs were recovered from the same
place as the firearms. Nevertheless, this Court has held “in a consolidated
jury/nonjury trial, the trial court is not required to defer to the findings of the
jury on common factual issues.” Commonwealth v. Wharton, 594 A.2d
696, 699 (Pa. Super. 1991).



                                          - 20 -
J-A17004-18



      Lastly, Good maintains the trial court “improperly denied [her] the

opportunity to have trial counsel accompany her” during the PSI interview.

Good’s Brief at 37. She insists the PSI is a “critical stage of the prosecution

at which [her constitutional] right to counsel attached[.]”       Id.   Both the

Commonwealth and the trial court contend this claim is controlled by the

Pennsylvania Supreme Court’s decision in Commonwealth v. Burton, 201

A.2d 675 (Pa. 1973). We agree.

      In Burton, supra, the defendant, who had been convicted of second-

degree murder, argued he was “entitled to an attorney during the course of

his presentence interview by the probation department investigator, since it

was a critical stage of the criminal process.” Id. at 676. In rejecting his claim,

the Supreme Court opined:

            In Commonwealth v. Stukes, 435 Pa. 535, 541, 257 A.2d
      828 (1969), we defined ‘a critical stage’ as a ‘situation(s) where
      legal rights may be preserved or lost, or where some factual or
      legal disadvantage may be suffered by the accused.’

             While the report may have some bearing on the sentence
      that it ultimately imposed, the investigator is not the decision-
      maker. The power to impose sentences is strictly within the
      province of the court. Thus, this case is distinguishable from such
      cases as Commonwealth v. Johnson, 428 Pa. 210, 236 A.2d
      805 (1968), and Com. ex rel. Remeriez v. Maroney, 415 Pa.
      534, 204 A.2d 450 (1964). In those cases, we recognized that,
      since sentencing is the last opportunity for the defendant to
      present matters and circumstances which may lead to his
      freedom, he should have an attorney to aid him in mustering the
      facts and arguments on his behalf.

             On the other hand, the presentence investigation is not a
      situation where legal rights must be preserved or lost. Instead, it
      is the first opportunity for the rehabilitative administration of the
      Commonwealth to interview the defendant, with a view to

                                     - 21 -
J-A17004-18


      determining what particular types of treatment or guidance the
      defendant needs for rehabilitation. In order to be effective, an
      investigator must build a certain rapport with the defendant, so
      that the true nature of the defendant’s personality may be
      discovered. The presence of counsel at such an interview could
      only frustrate this purpose.

            The defendant is adequately protected from any possible
      prejudicial inferences in the report. First, counsel has a right to
      examine the report before sentencing.         Commonwealth v.
      Phelps, Pa., 301 A.2d 678 (1973). Then, if his client contests
      any portion of the report, counsel can offer evidence in rebuttal
      and disclose the inaccuracies in the report to the judge. We
      believe that this is sufficient.

Id. at 676-677.

      In response, Good emphasizes Burton’s “forceful dissent” authored by

Justice Manderino, and insists the “state of law has changed significantly since

1973 in regards to what constitutes a ‘critical stage’ of prosecution[.]” Good’s

Reply Brief at 7. Accordingly, she “respectfully requests this Court to revisit

this issue.” Id. at 8. We decline to do so.

      It is axiomatic that “[w]e, as an intermediate appellate court, are duty

bound    to   effectuate   the   decisional    law   of   the   Supreme   Court.”

Commonwealth v. Watson, 835 A.2d 786, 792 n.3 (Pa. Super. 2003). “This

Court is bound by existing precedent under the doctrine of stare decisis and

continues to follow controlling precedent as long as the decision has not been

overturned by our Supreme Court.” Commonwealth v. Reed, 107 A.3d 137,

143 (Pa. Super. 2014) (quotation omitted). Because Burton is controlling,

Good is not entitled to relief on her final claim.

      Judgment of sentence affirmed.



                                      - 22 -
J-A17004-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2018




                          - 23 -